Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for allowance
Claims 1-20 are allowed.
TD filed on 1/4/22 is approved.
IDS filed on 8/17/21 is considered.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, displaying, via the generated GUI, a first section of a plurality of sections, wherein the first section comprises a first set of data fields configured to receive one or more first inputs associated with the first set of data fields, wherein the one or more first inputs define an identifier for the new class of Cis, displaying, via the generated GUI, a second section of the plurality of sections, wherein the second section comprises a second set of data fields configured to receive one or more second inputs associated with the second set of data fields, wherein the second section is not displayed until the received first threshold quantity of inputs have been received, wherein the one or more second inputs define an attribute associated with the new class of CIs; receiving, via the generated GUI, a second threshold quantity of inputs of the one or more second inputs, displaying, via the generated GUI, a third section of the plurality of sections, wherein the third section comprises a third set of data fields configured to receive one or more third inputs associated with the third set of data fields, wherein the third section is not displayed until the second threshold quantity of inputs have been received, wherein the one or more third inputs define a set of rules for identifying the new class of Cis and  receiving, via the generated GUI, a third threshold quantity of inputs of the one or more third inputs; and generating and storing the new class of CIs in a configuration management database (CMDB) based on the one or more first inputs, the one or more second inputs, and the one or more third inputs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liangche A. Wang whose telephone number is (571)272-3992.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang
January 4, 2022
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447